Citation Nr: 0714240	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  06-14 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) disability, to include as secondary to service-
connected gunshot wound (GSW) residuals of the right cheek or 
teeth.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a shell fragment wound (SFW) of the left 
thigh.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to June 1948 
and from December 1950 to March 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.

In August 2005, the RO granted service connection for SFW 
residuals of the left thigh and assigned a noncompensable 
rating, effective the December 22, 2004 date of claim.  The 
veteran filed a notice of disagreement (NOD) with this rating 
in August 2005, and the RO increased the rating to 20 
percent, effective December 22, 2004, in a September 2005 
statement of the case (SOC).  The veteran filed a substantive 
appeal in April 2006 (via a VA Form 21-4138, Statement in 
Support of Claim).  Because the appeal of this decision 
involves disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized the appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO increased the initial rating, the 
veteran has continued to ask for an even higher initial 
rating, so the issue is still before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (veteran presumed to be 
seeking maximum available benefit).

In addition, in March 2006, the RO denied service connection 
for TMJ disability, to include as secondary to service-
connected GSW residuals of the right cheek.  The veteran 
filed a NOD in April 2006, and the RO issued a SOC in June 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in July 2006.

In November 2006, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of the hearing is of record.  At 
the hearing, the veteran submitted to the Board additional 
evidence for consideration in connection with the claim for 
an initial rating in excess of 10 percent for left thigh GSW 
residuals, along with a waiver of RO jurisdiction of such 
evidence. The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304(c) (2006).

In May 2007, the undersigned Veterans Law Judge granted the 
motion of the veteran's representative to advance this case 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) 
(West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The competent medical evidence is approximately evenly 
balanced as to whether the veteran's TMJ disability is 
related to the in-service GSW of his right cheek.

3.  Since the December 22, 2004 effective date of the grant 
of service connection, the veteran's left thigh SFW residuals 
have resulted in no more than moderate muscle injury, as the 
wound was caused by shrapnel fragments, did not require 
hospitalization for a prolonged period of treatment, resulted 
in small, linear scars, and caused only some loss of muscle 
strength and power.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for TMJ disability are 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for a rating in excess of 10 percent, for 
residuals of a SFW of the left thigh, are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 
5313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In view of the Board's favorable disposition of the claim for 
service connection for TMJ disability, the Board finds that 
all notification and development action needed to render a 
fair decision on this claim has been accomplished.

As to the claim for an initial rating in excess of 10 percent 
for left thigh GSW residuals, while, in a January 2005 
letter, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate a claim 
for service connection for the left thigh GSW residuals (the 
claim at that time), the letter also notified the appellant 
of what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  After the grant of service connection, and the 
filing of the veteran's notice of disagreement, the September 
2005 SOC reflects adjudication of the claim for a higher 
initial rating for the left thigh GSW residuals and provided 
notice of the criteria for a higher rating for that 
disability.  A June 2006 letter explained generally how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations-even 
though the letter was issued in connection with the claim for 
service connection

Thus, the RO while not provided a notice letter specific to 
the claims for higher ratings, given the above, and because 
the appellant and his representative have demonstrated a 
clearly understanding of what is needed substantiate the 
claim for higher rating, the Board finds that the appellant 
is not shown to be prejudiced by the timing, content, or form 
of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) ((rejecting the argument that the Board 
lacks authority to consider harmless error).  See also, 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007) (holding that notice deficiencies are not prejudicial 
if they did not render the claimant without a meaningful 
opportunity to participate effectively in the processing of 
his or her claim).  The Board also points out that neither 
the veteran nor his representative has contended that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice to the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service letters from private 
physicians, and reports of VA examination.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has, effectively, been notified and made aware of 
the evidence needed to substantiate the claim for a higher 
initial rating for left thigh GSW residuals, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content or form of notice provided is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543.  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



II. Entitlement to Service Connection for TMJ Disability

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303(a) (2006).  Service connection 
may be granted for a disease first diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Given the Board's 
application of these criteria to the facts of this case, 
favorably disposing of the matter of direct service 
connection, inclusion or discussion of the criteria for 
service connection on a secondary basis is unnecessary.

A March 1951 service medical record reflects that the veteran 
sustained a SFW of the right cheek from enemy mortar fire.  
The severity of the injury was not noted, and the only 
treatment noted was that the dressing was checked.  In a 
March 1955 rating decision, service connection was granted 
for GSW residuals of the right cheek, specifically, a scar.

The February 2006 VA dental examination report reflects that 
the veteran has bilateral clicking of the TMJ, in addition to 
pain and discomfort.  There are two medical opinions as to 
the etiology of this disability.  The veteran's private 
physician, Dr. Rhodes, wrote in a May 2006 letter that the 
cause of the veteran's improper TMJ alignment is most likely 
the changes in facial structure from a face wound received 
during service.  In contrast, in June 2006, a VA physician 
who examined the veteran and reviewed his medical records 
concluded that the veteran's TMJ disability most likely 
developed as a result of overclosing due to the wearing down 
of his dentures over the years.  He noted that the March 1952 
separation examination did not mention penetrating wounds, 
damage to facial structures, or problems with TMJ or jaw, and 
that the September 1952 RO decision granting service 
connection for various teeth did not refer to problems or 
concerns with the TMJ, mandible, or maxilla.  He also noted a 
lack of shrapnel or TMJ changes on X-ray.

While Dr. Rhodes did not indicate that he reviewed the 
veteran's service medical records, his opinion is consistent 
with the evidence of record showing that the veteran suffered 
a GSW from enemy mortar fire to the right cheek in service.  
Thus, the lack of claims file review by Dr. Rhodes is not a 
basis for discounting his opinion.  See Coburn v. Nicholson, 
19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2006).  Moreover, the service medical 
records did not specifically indicate the severity, or lack 
thereof, of the right cheek GSW.  While the VA physician 
correctly noted that there was no evidence of TMJ problems in 
the service medical records or at separation, Dr. Rhodes' 
conclusion that the TMJ disability was caused by the in-
service GSW to the cheek and resulting change in facial 
structure is at least as probative as the VA examiner's 
conclusion that the veteran's current TMJ disability was not 
related to this in-service GSW. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102 (2006).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the evidence noted above, to include the approximately 
evenly balanced medical opinions on the question of the 
etiology of the veteran's TMJ disability, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for TMJ disability, on a 
direct basis, are met

III. Entitlement to an Initial Rating in Excess of 10 percent 
for SFW Residuals of the Left Thigh

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006); 38 C.F.R. Part 4 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

Under 38 C.F.R. § 4.56(d) (2006), disabilities resulting from 
muscle injuries are classified as slight, moderate, 
moderately severe, or severe.

Slight disability is characterized by a simple wound of 
muscle without debridement, infection or effects of 
laceration.  History and complaint of a wound of slight 
severity or relatively brief treatment and return to duty, 
healing with good functional results, and no consistent 
complaint of cardinal symptoms of muscle injury as defined in 
38 C.F.R. § 4.56(c), or painful residuals.  Objective 
findings of minimal scar, with no evidence of fascial defect 
or of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.

Moderate disability is characterized by a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings of entrance and exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2) 
(2006).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are 
also indicative of moderately severe muscle disability.  
Tests of strength and endurance compared with the sound side 
should demonstrate positive evidence of impairment. 38 C.F.R. 
§ 4.56(d)(3) (2006).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. § 
4.56(d)(4) (2006).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. § 
4.56(c) (2006).

The veteran's left thigh GSW residuals are rated under DC 
5313, applicable to Muscle Group XIII.  The function of that 
muscle group is extension of the hip and flexion of the knee; 
outward and inward rotation of the flexed knee; acting with 
other muscles to synchronize simultaneous flexion of the hip 
and knee and extension of the hip and knee by belt-over-
pulley action at the knee joint.  Under DC 5313, moderate 
disability of Muscle Group XIII warrants a 10 percent rating, 
moderately severe disability warrants a 30 percent rating, 
and severe disability warrants a 40 percent rating.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the record does not 
support assignment of an initial rating in excess of 10 
percent for left thigh GSW residuals at any time since 
December 22, 2004.

The evidence reflects that the left thigh GSW residuals 
reflect moderate rather than moderately severe disability.  
Although the service medical records do not show treatment 
for a left thigh SFW or indicate the type of wound or what it 
was caused by, the March, June, and November 2005 VA 
examination reports and the April 2005 addendum include 
comments reflecting that the wound was caused by shell 
fragments or shrapnel, which is consistent with moderate 
disability, rather than a small high velocity or large low 
velocity missile as described in the criteria for moderately 
severe muscle disability.  In addition, there is no 
indication of prolonged hospitalization for treatment of the 
wound or consistent complaint of cardinal signs and symptoms 
of muscle disability as required for moderately severe 
disability.  Rather, during the November 2005 VA examination, 
the veteran indicated that a medic removed the shrapnel with 
a knife and he had no further treatment.  In addition, during 
the June 2005 VA examination, the veteran stated that he had 
intermittent achiness in the left thigh that began five years 
previously.

As to objective findings, the only scar identified on the 
left thigh was, according to the June 2005 VA examination 
report, 3 cm. long and 3 cm. wide at its widest point, 
somewhat jagged with slight indentation, hypopigmented, well-
healed and nontender, with no adherence to the underlying 
tissue or the Muscle Group XIII, and no instability or muscle 
herniation.  On the November 2005 VA examination, there was 
no distinct scar, just an area of depression that was painful 
on palpation with no adherence to underlying tissue but some 
loss of muscle mass.  Skin texture and other findings were 
normal.  Thus, the veteran's left thigh scar was on 
examination more akin to the small linear scars indicating 
short track of missile through muscle tissue reflective of 
moderate disability rather than entrance or exit scars 
indicating the track of the missile through one or more 
muscle groups as described in the criteria for moderately 
severe disability.  The Board notes that in March 2006, the 
RO granted the veteran a separate, 10 percent rating for the 
superficial and tender left thigh scar residual to the SFW. 

Moreover, the March 2005 VA examiner indicated that there was 
weakness in extension and flexion again moderate and light 
resistance respectively, along with instability requiring use 
of a cane and locomotion with an antalgic gait.  An April 
2005 addendum noted weakness of the muscles of the thigh that 
could likely lead to degenerative joint disease of the left 
knee.  On the June 2005 VA examination, the veteran was able 
to complete 10 out of 10 straight leg raises using two-pound 
ankle weights, to 20 degrees with pain in the quads; he was 
able to perform the same task with the right leg to 60 
degrees.  He was also able to perform 10 out of 10 knee kicks 
using two pound ankle weights from 90 to 70 degrees; he had 
been able to perform the same task from 90 to 40 degrees on 
the right.  Muscle strength was 5 out of 5, except the quads, 
which were 3 out of 5 bilaterally.  There was no weakness, 
fatigue, or incoordination, and there was full sensation of 
the bilateral lower extremities.  There was no residual 
shrapnel noted on x-ray, and, although there were DJD of the 
left hip and knee, the examiner stated that they were not 
related to the left thigh injury.  

Thus, the objective findings reflect that the veteran had 
some loss of muscle substance and power when compared to the 
sound side, indicative of moderate disability, but not the 
more significant loss of impairment indicative of at least 
moderately severe disability.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's left thigh SFW residuals has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis, 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (as 
cited in the September 2005 SOC).  The Board notes that the 
veteran is eighty years old, indicated during the March 2005 
VA examination that he had retired about 17 years previously, 
and did sedentary work prior to that.  Although the veteran's 
left thigh SFW residuals have, as indicated by the veteran at 
the hearing and elsewhere and by Dr. Rhodes in his November 
2006 letter, reduced his mobility, these SFW residuals have 
not objectively been shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met. See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of the residuals of a left thigh SFW, pursuant to 
Fenderson, and the claim for an initial rating in excess of 
10 percent for that disability must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the- 
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for TMJ disability is granted.

An initial rating in excess of 10 percent, for residuals of a 
SFW of the left thigh, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


